Exhibit 10.1

Execution Version

AMENDMENT No. 10, dated as of March 10, 2020 (this “Amendment”), to the Credit
Agreement, dated as of December 1, 2009, among SeaWorld Parks & Entertainment,
Inc., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in its capacity as Administrative Agent, the “Administrative Agent”) and
Collateral Agent (in its capacity as Collateral Agent, the “Collateral Agent”),
JPMORGAN CHASE BANK, N.A., as L/C Issuer and Swing Line Lender and the other
parties thereto (as amended by Amendment No. 1, dated as of February 17, 2011,
as further amended by Amendment No. 2, dated as of April 15, 2011, as further
amended by Amendment No. 3, dated as of March 30, 2012, as further amended by
Amendment No. 4, effective as of April 24, 2013, as further amended by Amendment
No. 5, dated as of May 14, 2013, as further amended by Amendment No. 6, dated as
of August 9, 2013, as further amended by Amendment No. 7, dated as of March 30,
2015, as further amended by Amendment No. 8, dated as of March 31, 2017, as
further amended by Amendment No. 9, dated as of October 31, 2018 and as further
amended, restated, modified and supplemented from time to time, the “Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower desires to increase the aggregate amount of Tranche 4
Revolving Credit Commitments under the Credit Agreement in accordance with
Section 2.14 of the Credit Agreement, on the terms set forth herein;

WHEREAS, the Borrower has requested that the Persons set forth on Schedule I-A
hereto (collectively, the “2020 Revolving Commitment Increase Lenders” and each,
a “2020 Revolving Commitment Increase Lender”) make available additional Tranche
4 Revolving Credit Commitments under the Revolving Credit Facility in an
aggregate principal amount equal to $122,500,000 through a Revolving Commitment
Increase (the “2020 Revolving Commitment Increase”);

WHEREAS, each Person party hereto as a 2020 Revolving Commitment Increase Lender
has agreed (on a several and not a joint basis), subject to the terms and
conditions set forth herein and in the Credit Agreement, to provide a 2020
Revolving Commitment Increase in the principal amount set forth next to such
2020 Revolving Commitment Increase Lender’s name on Schedule I-A hereto
effective as of the Amendment No. 10 Effective Date (as defined below), and the
total amount of 2020 Revolving Commitment Increases provided pursuant to this
Amendment shall be $122,500,000, such that the aggregate amount of Revolving
Credit Commitments under the Credit Agreement will be $332,500,000;

WHEREAS, after giving effect to the 2020 Revolving Commitment Increase, the
Tranche 4 Revolving Credit Commitments of the Tranche 4 Revolving Lenders will
be as set forth in Schedule I-B hereto.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.Amendment.  Subject to and upon the satisfaction of the conditions set
forth in Section 4 hereof on the Amendment No. 10 Effective Date, the Credit
Agreement is hereby amended as follows:

(i)Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order therein:

“2020 Revolving Commitment Increase” has the meaning set forth in Amendment No.
10.

 

--------------------------------------------------------------------------------

-2-

 

“2020 Revolving Commitment Increase Lender” has the meaning set forth in
Amendment No. 10.

“Amendment No. 10” means Amendment No. 10, dated as of March 10, 2020, to this
Agreement.

“Amendment No. 10 Effective Date” means March 10, 2020.

(ii)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:

““Tranche 4 Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its obligation to (a) make Tranche 4 Revolving Credit Loans to the
Borrower pursuant to Section 2.01(e), (b) purchase participations in L/C
Obligations in respect of Letters of Credit and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount of (i) in the case of a Tranche 4 Revolving Credit
Lender, such Lender’s Tranche 4 Revolving Credit Commitments as set forth next
to such Lender’s name on Schedule I-B of Amendment No. 10, or (ii) following the
Amendment No. 10 Effective Date, in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Section
2.14 and Section 10.07(b)).  The aggregate Tranche 4 Revolving Credit
Commitments of all Revolving Credit Lenders shall be $332,500,000 on the
Amendment No. 10 Effective Date (including, for the avoidance of doubt, the 2020
Revolving Commitments Increase), as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.”

““Tranche 4 Revolving Credit Lender” means, at any time, any Lender that has a
Tranche 4 Revolving Credit Commitment at such time or, if the Tranche 4
Revolving Credit Commitments have terminated, Revolving Credit Exposure.  For
the avoidance of doubt, each 2020 Revolving Commitment Increase Lender shall be
a Tranche 4 Revolving Credit Lender.”

(iii)Section 2.01(e) of the Credit Agreement is hereby amended by replacing the
reference to “Schedule I of Amendment No. 9” with a reference to “Schedule I-B
of Amendment No. 10”.

(iv)Section 2.03(l) of the Credit Agreement is hereby amended by replacing the
reference to the “Amendment No. 9 Effective Date” with a reference to the
“Amendment No. 10 Effective Date”.

(v)Section 2.04(g) of the Credit Agreement is hereby amended by replacing the
reference to “the Amendment No. 9 Effective Date” with a reference to “the
Amendment No. 10 Effective Date”.

(vi)Schedule 1.01(A) of the Credit Agreement is hereby amended and restated in
entirety as set forth on Schedule I-B hereto.

 

--------------------------------------------------------------------------------

-3-

 

Section 2.Revolving Commitment Increase.

(i)The Borrower and each 2020 Revolving Commitment Increase Lender hereby agree
that, on the Amendment No. 10 Effective Date immediately after the establishment
of the 2020 Revolving Commitment Increase, the 2020 Revolving Commitment
Increase of such 2020 Revolving Commitment Increase Lender shall become
effective and the Revolving Credit Commitments shall be deemed increased by the
aggregate amount of the 2020 Revolving Commitment Increases of such 2020
Revolving Commitment Increase Lenders in the amounts set forth on Schedule I-A
hereto.  Pursuant to Section 2.14 of the Credit Agreement, the 2020 Revolving
Commitment Increases shall be Tranche 4 Revolving Credit Commitments for all
purposes under the Credit Agreement and each of the other Loan Documents and
shall be of the same Class as, and shall have terms identical to, the Tranche 4
Revolving Credit Commitments.

(ii)Each 2020 Revolving Commitment Increase Lender acknowledges and agrees that
upon the effectiveness of this Amendment on the Amendment No. 10 Effective Date,
such 2020 Revolving Commitment Increase Lender shall be a “Lender” and a
“Revolving Credit Lender” under, and for all purposes of, the Credit Agreement
and the other Loan Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Revolving Credit Lender and Lender thereunder.

(iii)This Amendment shall constitute an “Incremental Amendment” with respect to
the 2020 Revolving Commitment Increase for all purposes under the Credit
Agreement.

(iv)The 2020 Revolving Commitment Increase shall constitute a “Revolving
Commitment Increase” for all purposes under the Credit Agreement.

Section 3.Representations and Warranties, No Default.  The Borrower hereby
represents and warrants that as of the Amendment No. 10 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Event of
Default exists and is continuing and (ii) all representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof, as though made on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date (provided that representations and warranties
that are qualified by materiality are true and correct (after giving effect to
any other qualification thereof) in all respects on and as of the date hereof).

Section 4.Effectiveness.  This Amendment shall become effective on the date
(such date, if any, the “Amendment No. 10 Effective Date”) on which each of the
following conditions has been satisfied:

(i)2020 Revolving Commitment Increase.  The Administrative Agent shall have
received executed signature pages hereto from each 2020 Revolving Commitment
Increase Lender named on Schedule I-A hereto and each Loan Party;

(ii)Fees.  The Administrative Agent shall have received (a) from the Borrower, a
non-refundable upfront fee for the account of each 2020 Revolving Commitment
Increase Lender equal to 00.15% of such 2020 Revolving Commitment Increase
Lender’s 2020 Revolving Commitment Increase on the Amendment No. 10 Effective
Date and (b) all other fees required to

 

--------------------------------------------------------------------------------

-4-

 

be paid, if any, and all expenses for which reasonably detailed invoices have
been presented (including the reasonable fees and expenses of a single legal
counsel to the Administrative Agent), on or before the Amendment No. 10
Effective Date;

(iii)Legal Opinion.  The Administrative Agent shall have received a favorable
legal opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the
Loan Parties, covering such matters as the Administrative Agent may reasonably
request and otherwise reasonably satisfactory to the Administrative Agent;  

(iv)Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 10
Effective Date certifying that that (a) all representations and warranties shall
be true and correct in all material respects on and as of the Amendment No. 10
Effective Date (although any representations and warranties (i) which expressly
relate to a given date or period shall be required to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be and (ii) that are qualified by materiality are true and correct
(after giving effect to any other qualification thereof) in all respects on and
as of the date hereof), after giving effect to the borrowing and to the
application of the proceeds therefrom, as though made on and as of such date and
(b) no Event of Default shall have occurred and be continuing;

(v)Closing Certificates.  The Administrative Agent shall have received (i)(A) a
copy of the certificate or articles of incorporation or organization, including
all amendments thereto, of the Borrower and Holdings, certified, if applicable,
as of a recent date by the Secretary of State of the state of its organization
and (B) a certificate as to the good standing (where relevant) of each Loan
Party as of a recent date, from such Secretary of State or similar Governmental
Authority and (ii) a certificate of a Responsible Officer of each Loan Party
dated the Amendment No. 10 Effective Date and certifying (A) that (I) attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 10 Effective Date or (II) there have been no changes to the by-laws or
operating (or limited liability company) agreement of such Loan Party that were
delivered to the Administrative Agent prior to the Amendment No. 10 Effective
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that (I) attached thereto is a
true and complete copy of the certificate or articles of incorporation or
organization of such Loan Party as in effect on the Amendment No. 10 Effective
Date or (II) there have been no changes to the certificate or articles of
incorporation or organization of such Loan Party that were delivered to the
Administrative Agent prior to the Amendment No. 10 Effective Date, and (D) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of a Responsible Officer executing the
certificate pursuant to clause (ii) above;  

(vi)Beneficial Ownership Certification.  If the Borrower qualifies as a “legal
entity customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”) , it shall deliver to the Administrative Agent and each Lender that
so requests, a certification regarding beneficial

 

--------------------------------------------------------------------------------

-5-

 

ownership or control as required by the Beneficial Ownership Regulation at least
three Business Days prior to the Amendment No. 10 Effective Date; and

(vii)Solvency Certificate.  The Administrative Agent shall have received a
certificate from the chief financial officer of the Borrower certifying that the
Borrower and its Restricted Subsidiaries, on a consolidated basis after giving
effect to the transactions contemplated under this Amendment, are Solvent.

Section 5.Post-Closing Covenants.  Within 90 days after the Amendment No. 10
Effective Date, unless waived or extended by the Administrative Agent in its
reasonable discretion, the Administrative Agent or Collateral Agent, as
applicable, shall have received either the items listed in paragraph (a) or the
items listed in paragraph (b) as follows, each in form and substance reasonably
satisfactory to the Administrative Agent or Collateral Agent, as applicable:

(a)an opinion or email confirmation from local counsel in each jurisdiction
where a Mortgaged Property is located, in form and substance reasonably
satisfactory to the Collateral Agent, to the effect that:

(i)the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement as amended by this Amendment and the other
documents executed in connection therewith, for the benefit of the Secured
Parties; and

(ii)no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement as amended by this
Amendment and the other documents executed in connection therewith, for the
benefit of the Secured Parties; or

(b)with respect to the existing Mortgages, the following, in each case in form
and substance reasonably acceptable to the Collateral Agent:

(i)With respect to each Mortgage, as applicable, an amendment thereof duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where each such Mortgage was recorded,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law;

(ii)A title search to the applicable real property encumbered by a Mortgage
demonstrating that such real property is free and clear of all liens except for
Liens permitted by Section 7.01 of the Credit Agreement and other Liens
reasonably acceptable to the Administrative Agent; and

 

--------------------------------------------------------------------------------

-6-

 

(iii)Legal opinions, addressed to the Administrative Agent, the Collateral Agent
and the other Secured Parties, as to such matters as the Administrative Agent
and the Collateral Agent may reasonably request.

Section 6.Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart thereof.

Section 7.Applicable Law.

(a)THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b)ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND BY
EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT RELATED HERETO.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT
IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02 OF
THE CREDIT AGREEMENT.  NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 8.Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9.Effect of Amendment; Reaffirmation.  Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, any other Agent or the L/C Issuers, in each
case under the Credit Agreement or any other Loan Document, and (ii) shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of either such agreement or any other Loan Document.  Each and
every term, condition, obligation, covenant and agreement contained in the
Credit Agreement as amended hereby or any other Loan Document is hereby ratified
and reaffirmed in all respects

 

--------------------------------------------------------------------------------

-7-

 

and shall continue in full force and effect.  Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the validity of
the Liens granted by it pursuant to the Collateral Documents.  This Amendment
shall constitute a Loan Document for purposes of the Credit Agreement and from
and after the Amendment No. 10 Effective Date, all references to the Credit
Agreement in any Loan Document and all references in the Credit Agreement to
“this Agreement,” “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.  Each of the Loan Parties hereby
(i) consents to this Amendment, (ii) confirms that all obligations of such Loan
Party under the Loan Documents to which such Loan Party is a party shall
continue to apply to the Credit Agreement as amended hereby, (iii) confirms and
reaffirms its Guarantee of the Obligations and (iv) reaffirms its prior grant
and the validity of the security interests and Liens granted by it pursuant to
the Loan Documents, and agrees that all security interests and Liens granted by
it pursuant to any Loan Document shall secure the Obligations under the Credit
Agreement as amended hereby and the other Loan Documents.  This Amendment shall
not constitute a novation of the Credit Agreement or any other Loan Document.

Section 10.WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

SeaWorld Parks & Entertainment, Inc.



 

By:

/s/ G. Anthony Taylor
Name: G. Anthony Taylor
Title: Chief Legal Officer, General Counsel and Corporate Secretary

SEAWORLD ENTERTAINMENT, INC.

 

 

 

By:

/s/ G. Anthony Taylor
Name: G. Anthony Taylor
Title: Chief Legal Officer, General Counsel and Corporate Secretary

SEAWORLD PARKS & ENTERTAINMENT LLC

SEA WORLD OF TEXAS LLC

SEA WORLD LLC

SEAWORLD PARKS & ENTERTAINMENT INTERNATIONAL, INC.

LANGHORNE FOOD SERVICES LLC

SEA WORLD OF FLORIDA LLC

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

SEA HOLDINGS I, LLC

 

 

 

By:

/s/ G. Anthony Taylor
Name: G. Anthony Taylor
Title: Chief Legal Officer, General Counsel and Corporate Secretary

 

 

--------------------------------------------------------------------------------

 

SeaWorld OF TEXAS HOLDINGS, LLC

SEAWORLD OF TEXAS MANAGEMENT, LLC

SEAWORLD OF TEXAS BEVERAGE, LLC

 

 

By:

/s/ Genaro Castro
Name: Genaro Castro
Title: Manager

 

By:

/s/ Byron Surrett
Name: Byron Surrett
Title: Manager

 

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

By:

Philip VanFossan
Name: Philp VanFossan
Title: Executive Director

 

JPMORGAN CHASE BANK, N.A.,

as L/C Issuer and Swing Line Lender

 

By:

Philip VanFossan
Name: Philp VanFossan
Title: Executive Director

 

JPMORGAN CHASE BANK, N.A.,

as a 2020 Revolving Commitment Increase Lender

 

By:

Philip VanFossan
Name: Philp VanFossan
Title: Executive Director

 

 

 

--------------------------------------------------------------------------------

 

The undersigned 2020 Revolving Commitment Increase Lender hereby agrees to
provide additional Tranche 4 Revolving Credit Commitments as set forth on
Schedule I-A of the Amendment as of the Amendment No. 10 Effective Date and
hereby consents to the amendments to the Credit Agreement set forth in the
Amendment.

DEUTSCHE BANK AG NEW YORK BRANCH, as a 2020 Revolving Commitment Increase Lender

 

By:

/s/ Michael Strobel
Name: Michael Strobel
Title: Vice President

 

 

 

 



By:/s/ Suzan Onal
Name: Suzan Onal
Title: Associate

 

 

 

 




 

--------------------------------------------------------------------------------

 

The undersigned 2020 Revolving Commitment Increase Lender hereby agrees to
provide additional Tranche 4 Revolving Credit Commitments as set forth on
Schedule I-A of the Amendment as of the Amendment No. 10 Effective Date and
hereby consents to the amendments to the Credit Agreement set forth in the
Amendment.

GOLDMAN SACHS BANK USA, as a 2020 Revolving Commitment Increase Lender

 

By:

/s/ Jacob Elder
Name: Jacob Elder
Title: Authorized Signatory

 

 




 

--------------------------------------------------------------------------------

 

The undersigned 2020 Revolving Commitment Increase Lender hereby agrees to
provide additional Tranche 4 Revolving Credit Commitments as set forth on
Schedule I-A of the Amendment as of the Amendment No. 10 Effective Date and
hereby consents to the amendments to the Credit Agreement set forth in the
Amendment.

BARCLAYS BANK PLC, as a 2020 Revolving Commitment Increase Lender

 

By:

/s/ Martin Corrigan
Name: Martin Corrigan
Title: Vice President

 

 

--------------------------------------------------------------------------------



Schedule I-A

 

2020 Revolving Commitments Increase

 

2020 Revolving Commitment Increase Lender

2020 Revolving Commitments Increase

JPMorgan Chase Bank, N.A.

$35,000,000

Deutsche Bank AG New York Branch

$33,750,000

Goldman Sachs Bank USA

$33,750,000

Barclays Bank PLC

$20,000,000

Total

$122,500,000

 




 

 

--------------------------------------------------------------------------------



Schedule I-B

 

Tranche 4 Revolving Credit Commitments

 

Tranche 4 Revolving Credit Lender

Tranche 4 Revolving Credit Commitment

JPMorgan Chase Bank, N.A.

$70,000,000

Deutsche Bank AG New York Branch

$67,500,000

Goldman Sachs Bank USA

$67,500,000

Barclays Bank PLC

$40,000,000

Fifth Third Bank

$33,750,000

Citizens Bank, N.A.

$33,750,000

Citibank, N.A.

$20,000,000

Total

$332,500,000

 

 

 

 

 